712 F.2d 1305
Ruth Imogene SCOTT, Appellant,v.Steve CLARK, Attorney General of the State of Arkansas, andThomas Gay, Appellees.
No. 83-1511.
United States Court of Appeals,Eighth Circuit.
Aug. 5, 1983.

Steve Clark, Atty. Gen., Mary B. Stallcup, Asst. Atty. Gen., Little Rock, Ark., for appellees.
Before HEANEY, BRIGHT and FAGG, Circuit Judges.
PER CURIAM.


1
Ruth Imogene Scott appeals from the district court's1 judgment after a bench trial in favor of Arkansas Assistant Attorney General Thomas S. Gay.2  Appellant brought an action pursuant to 42 U.S.C. § 1983 (Supp.  III 1979) alleging that Gay had libelled her by placing her name on the Attorney General's "Buyer Beware List" and publishing the list in Consumer Alert, a newsletter put out by the Consumer Protection Division of the Attorney General's Office and circulated throughout the State.   Appellant further claimed that Gay and Arkansas Attorney General Steve Clark had engaged in an "undercover campaign" to drive her literary agency out of business.   The district court found that Gay had not libelled appellant because he had not acted negligently in publishing the information about appellant in  Consumer Alert.   See Dodrill v. Arkansas Democrat Co., 265 Ark. 628, 590 S.W.2d 840, 844 (1979), cert. denied, 444 U.S. 1076, 100 S. Ct. 1024, 62 L. Ed. 2d 759 (1980).   The court dismissed appellant's other claim for lack of "any evidence whatsoever."


2
After a thorough review of the briefs and arguments of the parties and the record in this case, we conclude this appeal is frivolous and entirely without merit.   Accordingly, we affirm.   See 8th Cir.R. 12(a).


3
Defamation plaintiff appealed from order of the United States District Court for the Eastern District of Arkansas, William Ray Overton, J., finding that assistant attorney general had not libelled plaintiff and that Attorney General had not acted negligently.   The Court of Appeals held that plaintiff's appeal was frivolous and entirely without merit.


4
Affirmed.



1
 The Honorable William R. Overton, United States District Judge for the Eastern District of Arkansas


2
 The district court dismissed Arkansas Attorney General Steve Clark as a party defendant at the close of Scott's case-in-chief.   Scott has not challenged this ruling on appeal